Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 10, 2018

The Court of Appeals hereby passes the following order:

A19A0026. CRAIG TOMLINSON v. THE STATE.

      In November 2013, Craig Tomlinson entered negotiated guilty pleas to several
controlled   substance    offenses,   including    one   count    of   trafficking   in
methamphetamine. For that conviction, the trial court sentenced Tomlinson as a
recidivist, under OCGA § 17-10-7 (c), to 15 years in prison, to be followed by 15
years on probation. The trial court’s designation of Tomlinson as a recidivist under
§ 17-10-7 (c) means that he is not eligible for parole. The record contains no
indication that Tomlinson filed a direct appeal from his judgment of conviction.1
      In December 2017, Tomlinson filed a motion to vacate a void sentence, arguing
that his sentence for his conviction for trafficking in methamphetamine is void
because the State failed to establish that he had three prior felony convictions, as is
required to impose a sentence under § 17-10-7 (c).            The trial court denied
Tomlinson’s motion, and he filed this appeal. We lack jurisdiction.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247) (2010).
Once this statutory period expires, a trial court may modify only a void sentence. Id.
A sentence is void if the court imposes punishment that the law does not allow. Jones
v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004). When a sentence falls within the


      1
        In 2015, we dismissed as untimely Tomlinson’s appeal from the trial court’s
denial of his November 2014 motion to modify his sentence. Tomlinson v. State,
No. A15A2243 (Sept. 15, 2015).
statutory range of punishment, it is not void and is not subject to modification beyond
the time provided in § 17-10-1 (f). See id. A direct appeal does not lie from the
denial of a motion to modify a sentence filed outside the statutory time period unless
the motion raises a colorable claim that the sentence is, in fact, void. Frazier, 302 Ga.
App. at 348.
      The existence and validity of three prior felony convictions are necessary
predicates to the imposition of a recidivist sentence under § 17-10-7 (c). von Thomas
v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013). Nevertheless, pretermitting
whether Tomlinson was properly sentenced as a recidivist, a trial court in 2013 could
impose a sentence of up to 30 years’ imprisonment for trafficking in
methamphetamine regardless of a defendant’s recidivist status. See OCGA § 16-13-
31 (e), (h) (2013). Accordingly, Tomlinson’s 30-year total sentence is not more
severe than the law allows, and it is not void. See Brown v. State, 295 Ga. App. 66,
67-68 (670 SE2d 867) (2008). Tomlinson therefore is not entitled to a direct appeal
in this case. See Frazier, 302 Ga. App. at 348; Brown, 295 Ga. App. at 67-68.
Consequently, this appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/10/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.